Title: From Thomas Jefferson to Arthur S. Brockenbrough, 8 May 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
May 8. 25.
I am very much pestered with letters from persons enquiring what is the course of education in the University, what the expences & other particulars in long detail, and I expect you are also. I have therefore prepared the inclosed handbill, of which we must have 200. copies printed, which we may inclose by way of answer to such letters. be so good therefore as to get mr McKenny to print them immediately. they should not take more than a quarter of a sheet of  paper each. indeed I think it would be better on one leaf of a sheet of letter paper, the other leaf being for the address.your’s with friendly respects.Th: Jefferson